IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 95-60417
                          Summary Calendar



GLORIA JONES,

                                          Plaintiff-Appellant,

versus

SHIRLEY S. CHATER,
Commissioner of Social Security,

                                          Defendant-Appellee.


                         - - - - - - - - - -
            Appeal from the United States District Court
              for the Southern District of Mississippi
                        USDC No. 4:94CV107LN
                         - - - - - - - - - -
                             June 5, 1996

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

     Gloria Jones appeals the district court’s judgment affirming

the denial of Social Security Supplemental Income and Disability

benefits.   Jones asserts that the administrative law judge did not

properly consider, and his hypothetical question did not address

the effects of alcohol abuse or medication on her ability to work.

We have reviewed the record and the briefs of the parties and find

no reversible error.   Accordingly, we AFFIRM the



     1
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
judgment for essentially the reasons given by the district court.

Jones v. Chater, No. 4:94CV107LN (E.D. Miss. June 12, 1995).